DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 7/9/2021 was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
3.	Applicant’s election without traverse of Group 1, claims 1-7 in the reply filed on 10/11/2022 is acknowledged.  Claims 8-20 are withdrawn from prosecution.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.












5.	Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The preamble is a “resin” yet a viscosity is provided that may or may not be present in a mixture of monomers that is NOT a resin but a pre-reaction product.  Applicants further claims a storage modulus that is only present from a cured reaction product.  Therefore it is unclear how a viscosity of an uncured monomer relates to storage modulus of a reacted product at two different temperatures without a claimed structure.  

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



8.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2009/0122234 A1) to Ito  (hereinafter Ito).
 	Ito is directed toward an adhesive resin made from urethane acrylates.  Ito discloses at paragraph [0146] that the resin composition before cure has a viscosity of 1 to 400 Pas at 40C, which overlaps and reads on Applicants range for viscosity.  Ito discloses at paragraph [0146] that the storage modulus of the material is 1.0 X 104 to 106 at 15C and 1.0 X 104 to 106 at -5C, which overlaps and reads on Applicants range for storage modulus.  Ito discloses at paragraph [0292] that the resin may include a methylol methacrylate.  Ito discloses at paragraph [0298] that monomer mixtures of polyurethane polyacrylates that includes a butanediol di(meth)acrylate are used in combination to create a resin that reads on Applicants elected species.
	It would be obvious to one skilled in the art at the time of filing based on the disclosure of Ito to select a resin having the viscosity and storage modulus properties for a polyurethane acrylate resin that forms a prime facie case of obviousness that reads on claims 1-7.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.


10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766